Citation Nr: 0922726	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date before August 27, 2003, for 
a 100 percent rating for service-connected schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
November 1977 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, The Board remanded the matter for additional 
procedural development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDING OF FACT

There was no pending claim or informal claim for increase for 
schizoaffective disorder before August 27, 2003, and it was 
not factual ascertainable that an increase in disability had 
occurred before August 27, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
2003, for the 100 percent rating for the schizoaffective 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, 
dated in February 2009.  The notice included the type of 
evidence needed to substantiate the claim for an earlier 
effective date.  The Veteran was notified that VA would 
obtain VA records and records from other Federal agencies and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).

As the timing of the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
March 2009.   Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

As for the omission in the VCAA notice of the provision for 
the degree of disability assignable, as the question on 
appeal is the effective date for a rating increase, and as 
the question of appeal does not involve the rating of 
disability, the omission does not affect the essential 
fairness of the adjudication of the current claim of an 
earlier effective date, and the error is harmless.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective Date Legal Criteria 

The effective date of an award of increased compensation for 
a service-connected disability shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefore is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r). 

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increase, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

Factual Background

In a decision, dated in February 2003, the Board denied a 
rating higher than 30 percent for schizoaffective disorder.  
The Veteran did not appeal the decision of the Board 
decision.

VA records show that in July 2003 the Veteran was seen as a 
walk-in in the Mental Health Clinic.  At that time, the 
Veteran was not seeking medical assistance, rather, he had 
been referred to see a social worked for assistance in 
obtaining transportation to Detroit.  The Veteran was 
informed that the Mental Health Clinic could not provide the 
kind of assistance that he was seeking.

In October 2003, the Veteran submitted a claim for a 
temporary, total rating for a period of hospitalization 
pursuant to 38 C.F.R. § 4.29.  VA records reveal that he was 
hospitalized from August 27, 2003, to October 8, 2003, due to 
suicidal and homicidal threats.  

In a rating decision in February 2004, the RO granted a 
temporary, total percent rating for a period of 
hospitalization from August 27, 2003, to November 1, 2003.  A 
30 percent rating for the Veteran's schizoaffective disorder 
was assigned at the termination of the temporary total 
rating, effective November 1, 2003.

VA records show that the Veteran was hospitalized for 
psychiatric treatment from November 15, 2003, to December 2, 
2003, from December 18, 2003, to January 22, 2004, and from 
August 3, 2004, to August 24, 2004,

In a rating decision in September 2004, the RO assigned a 100 
percent rating for service-connected schizoaffective 
disorder, effective August 27, 2003.  The RO determined the 
effective date to be August 27, 2003, because it is when the 
medical evidence demonstrated an increase in severity in the 
schizoaffective disorder.  

Analysis

The Veteran asserts that an earlier effective is warranted 
for the grant of the 100 percent rating because he has had 
the diagnosis for several years.  

In a decision in February 2003, the Board denied a rating 
higher than 30 percent for schizoaffective disorder.  The 
Veteran was notified of the Board decision and of his 
appellate rights; however, he did not initiate an appeal.  
Accordingly, the Board decision of February 2003, denying a 
rating higher than 30 percent for schizoaffective disorder is 
final.  



As the Veteran did not appeal the Board decision of February 
2003, and in the absence of a specific allegation of clear 
and unmistakable error, the Board decision of February 2003 
is final and is not subject to further review based on the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

The effective date then for any subsequent claim for increase 
must be determined in relation to the claim that was filed 
after the Board's decision in February 2003.

The RO determined that a permanent increase in disability had 
occurred and assigned a 100 percent disability rating 
effective August 27, 2003, the date of the Veteran's 
hospitalization.  

Under 38 C.F.R. § 3.155, any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157, the date of VA outpatient 
examination will be accepted as the date of receipt of the 
claim, but only when such report relates to an examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such treatment.  

Accordingly, the RO construed the date of Veteran's August 
2003 VA hospitalization, as an informal claim for an increase 
and August 27, 2003, was assigned as the effective date for 
the assignment of the 100 percent disability rating.

The record is devoid of any communication from or action on 
the part of the Veteran, which could constitute a claim or 
indicate intent to apply for an increase for the 
schizoaffective disorder between the last final Board rating 
decision of February 2003 and August 27, 2003.  38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.151, 3.155.

Also there is no informal claim, namely, a record of VA 
outpatient treatment between the last final Board rating 
decision of February 2003 and August 27, 2003, under 38 
C.F.R. § 3.157.  The Board acknowledges that the Veteran 
reported to the Mental Health Clinic in July 2003, but he was 
not seeking medical treatment rather he was seeking 
assistance in procuring transportation. 

For these reasons, there was no pending claim, intent to file 
a claim, or informal claim for increase, and it was not 
factually ascertainable that an increase in disability had 
occurred during the period from the last final Board rating 
decision of February 2003 and August 27, 2003.  

As the preponderance of the evidence is against the claim for 
an effective date before August 27, 2003, for the 100 percent 
rating for schizoaffective disorder, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an effective date earlier than August 27, 
2003, for the grant of a 100 percent evaluation for 
schizoaffective disorder is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


